Case 1:21-cv-05221-ER Document 3-1 Filed 06/11/21 Page 1 of 3




                    EXHIBIT 1
            Case 1:21-cv-05221-ER Document 3-1 Filed 06/11/21 Page 2 of 3




                                              ATTORNEYS AT LAW

  230 Park Avenue, 21st Floor | New York, NY 10169 | Telephone: 212.682.8811 | www.dunnington.com | SBlaustein@dunnington.com


                                                                              October 1, 2020
VIA EMAIL
Calibre One, Inc.
c/o Diane McIntyre, Managing Partner
205 East 42nd Street, 20th Floor
New York, NY 10017
diane.mcintyre@calibreone.com

        Re:       Noah Parekh

Dear Ms. McIntyre:

        We represent Noah Parekh (“Parekh”) and his company, Chase Search Group LLC
(“Chase”). The purpose of this letter is to inform Calibre One, Inc. (“C1”) of Parekh’s and Chase’s
claims against it and determine whether C1 wishes to resolve those claims amicably and privately.
Parekh’s and Chase’s claims include, without limitation, (1) breach of contract; (2) employment
discrimination/retaliation; (3) violations of the New York Labor Law (“NYLL”); (4) tortious
interference; and (5) fraud. As explained below, C1’s inappropriate actions were directed by its
Chairman, Tom Barnes, and Mr. Parekh’s complaints to C1 personnel were disregarded.
        By way of background, Parekh is African American. Parekh and Chase have
approximately twenty (20) years’ experience in executive recruiting in the life sciences field.
Parekh was recruited by C1 and Parekh and C1 entered into a letter agreement (“Agreement”) on
or about October 7, 2019 pursuant to which Parekh became employed as a “Partner” of C1. The
Agreement was negotiated in New York between Parekh and Managing Partner Diane McIntyre.
The Agreement fails to comply with a number of provisions of the NYLL including but not limited
to (i) purporting to establish an oral contract for commissions and (ii) excluding a salaried
employee from sick leave and other benefits by providing him the title of “Partner.”
        Parekh’s tenure at C1 started off well. On November 1, 2019 C1 issued a news release
touting Mr. Parekh’s “Extensive Expertise” in life sciences. Shortly thereafter, C1 issued a news
release on January 14, 2020 concerning C1’s “Culture Quotient” tool with an emphasis on its life
sciences practice. In January of 2020, Parekh began interfacing with C1’s California office and
represented C1 in a meeting with JP Morgan. In March of 2020 Parekh client MyndYou entered
into an agreement with C1 and several other Parekh clients were in negotiations with C1.
      Shortly after onboarding MyndYou, the COVID-19 pandemic began. We understand that
C1 accepted Paycheck Protection Plan (“PPP”) funds from the Small Business Administration
(“SBA”) yet nevertheless reduced and eliminated certain of Parekh’s compensation.
       In April of 2020, during the COVID-19 pandemic, Parekh was requested to present Chase’s
presentation deck. The presentation went well and C1 Managing Partner Dan Grosh requested
          Case 1:21-cv-05221-ER Document 3-1 Filed 06/11/21 Page 3 of 3


Calibre One, Inc.
October 1, 2020
Page 2

that it be incorporated into C1’s marketing materials. Thereafter, Parekh met with multiple other
C1 partners, including London Managing Partner Hector Macandrew, towards integrating his
credentials into C1’s global marketing in the healthcare sector.
       At almost the exact same time that Parekh was discussing C1’s expansion with Managing
Partners in London and the United States, Tom Barnes requested a meeting with Parekh. On April
28, 2020 Parekh and Barnes met for the first time with Barnes aggressively demanding information
on Parekh’s potential business targets, specifically his clients from Chase, and Parekh provided
Chase’s client list on April 29, 2020.
        Shortly after providing Chase’s presentation deck and contact list to C1, in May of 2020
Parekh received inquiries to his Chase email address from two unknown individuals allegedly
seeking high-level placement services. This is atypical in the industry. Both individuals were
referred to C1 and their inquiries became far more suspect and ultimately were withdrawn.
Following an investigation, it was determined that the first inquiry came from a personal friend of
Tom Barnes and the second came from a contact of Hector Macandrew.
        Parekh reported the strange circumstances to both Ms. McIntyre and Mr. Grosh, partners
of C1, on June 10, 2020. Ms. McIntyre responded on June 11, 2020 to the effect that she was
‘staying out of the situation’ which would be handled by Barnes. Parekh was terminated the next
day, June 12, 2020, with C1 security immediately taking possession of his laptop and cell phone.
        On June 15, 2020 Parekh was informed by C1’s human resource department that C1 was
refusing to reimburse him for actual business expenses incurred and approved. On July 23, 2020
– despite Parekh’s alleged performance based termination – his success in placing an executive at
MyndYou was included in a C1 news release posted on LinkedIn. C1 continues to publicly
represent that Parekh is a partner months after his termination in its ongoing effort to wrongfully
divert business to C1.
        On September 9, 2020 Parekh requested a copy of his commission plan and commission
statement from C1’s McIntyre who issued the Agreement. On September 12, 2020 McIntyre
directed Parekh to contact Tom Barnes instead. Mr. Barnes has not responded to a subsequent
inquiry for more than two weeks.
        The facts are clear: Parekh was discriminated against and fired in retaliation for his
complaint. However, C1 continues to promote their diverse hire and profit from Parekh’s and
Chase’s client list and proprietary information. Finally, Parekh’s request for information to which
he is entitled by law have been ignored. The NYLL provides for broad relief as well as penalties.
Among other things, treble damages, statutory damages and attorneys’ fees are available. Despite
C1’s horrific conduct, Parekh believes that both he and C1 are best served by reaching an amicable
and private compromise. To that end, I ask that C1 or its attorney contact me no later than October
12, 2020.
                                                     Sincerely,

                                                     /S Samuel Blaustein
